Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office Action is made in reply to Application Serial Number 17/213,711 filed March 26, 2021.  Claims 1 – 50 were cancelled and Claims 51 – 70 were added as new claims.  Claims 51 - 70 are presented for examination.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 51 – 55, 57 – 58, 60 – 65, 67 – 68 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson et al., US Pub. 2014/0096169 A1 (hereinafter Dodson) in view of Zhang, US Pub. 2019/0306562 A1 (hereinafter Zhang).


In regards to Claim 51, Dodson discloses a method for providing playback of a content (Dodson: [0001], delivery of digital media) comprising: 
receiving, from each of a plurality of media devices, a request for playback of the content associated with a first media device, wherein the first media device is different from each of the plurality of media devices (Dodson: [0022], where one of the client device platforms may initiate the playback of a selected media title [receiving a request for playback of content]; [0010], where a synchronizer may synchronize a start time for a media title that will be viewed by a group of client device platforms and the scheduled starting time may be delivered to the synchronizer by a first client device platform [request for playback of the content associated with a first media device].  First client device platform may provide the synchronizer with a list of client device platforms [plurality of media devices] that will be viewing the chosen media title; Fig. 1 and [0013], where a plurality of client device platforms 103 are part of a group [first media device is different from each of the plurality of media devices]); 
retrieving progress point information associated with each of the plurality of media devices, wherein the progress point information identifies a plurality of timestamps each of which corresponds to a playback time of the content associated with each of the respective plurality of media devices (Dodson: Fig. 1 and [0025]-[0026], where playback progress of each client device platform 103 in a group 104 may be monitored [retrieving progress point information associated with each of the plurality of media devices]  to determine if a client device platform is ahead of or behind other client device platforms in the group [progress point information corresponding to a playback time of the content associated with each of the respective plurality of media devices]; [0026, where playback progress of each client device platform may be determined by calculating the remaining run-time of the media title [identifies a plurality of timestamps]); 
comparing each of the plurality of timestamps associated with respective media device of the plurality of media devices with each of the plurality of the timestamps associated with other respective media device of the plurality of media devices (Dodson: [0026], where frames of media title that are presently being displayed by each of the client device platforms may be compared to determine the playback progress of each client device platform); and 
resuming the content at the first media device based on the comparison (Dodson: Fig. 3 and [0037]-[0038], where if a first client device platform is three minutes behind the group, first client device platform may be played in the fast playback mode 314 to catch up to the rest of the group).  But Dodson does not clearly demonstrate detecting that each of the plurality of media devices is within a predefined proximity of the first media device.
Zhang from a similar endeavor teaches detecting that each of the plurality of media devices is within a predefined proximity of the first media device (Zhang: [0021], where other media devices or client devices may be identified based upon a measured proximity to other devices; [0034], where it may be determined that the wireless device is within a predetermined range or proximity of a second media device).
Because it is common for a viewer of a piece of content being output to a display from a first media device to pause playback of the content at the first media device and to resume playback of the content at a second media device and the current process is time-consuming and may cause a viewer to miss a portion of the content being viewed, it is desirable to improve methods for resuming playback of content at a different media device, (Zhang: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dodson in view of Zhang such that transport of content and playback position information from one media device to another when the devices are in close proximity is facilitated, (Zhang: [0008] and [0021]).
	


Regarding Claim 52, the combined teaching of Dodson and Zhang discloses the method of claim 51 further comprising: 
determining whether at least one of the plurality of timestamps associated with the respective media device matches with at least other of the plurality of timestamps associated with the other respective media device (Dodson: Fig. 3A and [0033], where client device platform numbers 2 – 4 have the same playback progress of two minutes).

Regarding Claim 53, the combined teaching of Dodson and Zhang discloses the method of claim 52 further comprising: 
in response to determining a match between the at least one of the plurality of timestamps and the at least other of the plurality of timestamps, identifying a segment of the content corresponding to the matched timestamp (Dodson: Fig. 3A and [0033], where client device platform numbers 2 – 4 have the same playback progress of two minutes; [0026], where frames of the media title that are presently being displayed by each of the client device platforms are compared to determining if client device platforms are at the same time or frame in the media title as the other client device platforms); and 
resuming the content at the identified segment (Dodson: [0047], where once client device is at the mean playback point, the client device platform reverts back to the standard playback mode; Zhang: [0008], where a current playback or resume point is identified and playback of the content is initiated from the identified position).

Regarding Claim 54, the combined teaching of Dodson and Zhang discloses the method of claim 52 further comprising: 
in response to determining that there is no match between the at least one of the plurality of timestamps and the at least other of the plurality of timestamps, calculating a difference between the at least one of the plurality of timestamps and the at least other of the plurality of timestamps (Dodson: Fig. 3D and [0045], where none of the client device platforms have the same playback progress and a mean playback progress of the group is calculated; [0046], where a difference between each client device platform’s current playback progress point is determined).

Regarding Claim 55, the combined teaching of Dodson and Zhang discloses the method of claim 54 further comprising: 
in response to determining that the difference is less than a threshold, identifying a segment of the content corresponding to the at least one of the plurality of timestamps and the at least other of the plurality of timestamps (Dodson: Fig. 3D and [0046], where if a difference is negative, i.e. below a threshold of zero, the device is behind the mean playback progress and the synchronizer may adjust the playback progress of each client device platform.  For example, client device platforms 3 and 4 are adjusted to fast playback mode until they reach the mean playback progress point); and 
resuming the content at the identified segment (Dodson: [0047], where once client device is at the mean playback point, the client device platform reverts back to the standard playback mode; Zhang: [0008], where a current playback or resume point is identified and playback of the content is initiated from the identified position).

	
Regarding Claim 57, the combined teaching of Dodson and Zhang discloses the method of claim 51 further comprising: 
periodically broadcasting the request from each of the plurality of media devices (Dodson: Fig. 2 and [0022], where playback of a media title is initiated which may aid in maintaining the synchronization of the playback progress between the plurality of client device platforms).

Regarding Claim 58, the combined teaching of Dodson and Zhang discloses the method of claim 51 further comprising: 
storing the progress point information associated with each of the plurality of media devices (Zhang: [0009], where information identifying the current playback position may be stored at a wireless device; [0033], where the content and playback position information may be stored).

Regarding Claim 60, the combined teaching of Dodson and Zhang discloses the method of claim 51 wherein the progress point information comprises a content provider associated with the content (Zhang: [0009], where information identifying a piece of content and a current  playback position is transmitted; [0020], where the content information may include URL or other content source identifier).

In regards to Claim 61, Dodson discloses a system for providing playback of a content, the system comprising: 
an input/output circuitry (Dodson: Fig. 1 and [0015], I/O circuits 141) configured to: 
receive, from each of a plurality of media devices, a request for playback of the content associated with a first media device, wherein the first media device is different from each of the plurality of media devices  (Dodson: [0022], where one of the client device platforms may initiate the playback of a selected media title [receiving a request for playback of content]; [0010], where a synchronizer may synchronize a start time for a media title that will be viewed by a group of client device platforms and the scheduled starting time may be delivered to the synchronizer by a first client device platform [request for playback of the content associated with a first media device].  First client device platform may provide the synchronizer with a list of client device platforms [plurality of media devices] that will be viewing the chosen media title; Fig. 1 and [0013], where a plurality of client device platforms 103 are part of a group [first media device is different from each of the plurality of media devices]); 
a control circuitry communicably coupled to the I/O circuitry (Dodson: Fig. 1, [0014]-[0015] and [0017], CPU 131 connected to I/O circuits via a system bus 150) and configured to: 
retrieve progress point information associated with each of the plurality of media devices, wherein the progress point information identifies a plurality of timestamps each of which corresponds to a playback time of the content associated with each of the respective plurality of media devices (Dodson: Fig. 1 and [0025]-[0026], where playback progress of each client device platform 103 in a group 104 may be monitored [retrieving progress point information associated with each of the plurality of media devices]  to determine if a client device platform is ahead of or behind other client device platforms in the group [progress point information corresponding to a playback time of the content associated with each of the respective plurality of media devices]; [0026, where playback progress of each client device platform may be determined by calculating the remaining run-time of the media title [identifies a plurality of timestamps]); 
compare each of the plurality of timestamps associated with respective media device of the plurality of media devices with each of the plurality of the timestamps associated with other respective media device of the plurality of media devices (Dodson: [0026], where frames of media title that are presently being displayed by each of the client device platforms may be compared to determine the playback progress of each client device platform); and 
resume the content at the first media device based on the comparison (Dodson: Fig. 3 and [0037]-[0038], where if a first client device platform is three minutes behind the group, first client device platform may be played in the fast playback mode 314 to catch up to the rest of the group).  But Dodson does not clearly demonstrate detect that each of the plurality of media devices is within a predefined proximity of the first media device.
Zhang from a similar endeavor teaches detect that each of the plurality of media devices is within a predefined proximity of the first media device (Zhang: [0021], where other media devices or client devices may be identified based upon a measured proximity to other devices; [0034], where it may be determined that the wireless device is within a predetermined range or proximity of a second media device).
Because it is common for a viewer of a piece of content being output to a display from a first media device to pause playback of the content at the first media device and to resume playback of the content at a second media device and the current process is time-consuming and may cause a viewer to miss a portion of the content being viewed, it is desirable to improve methods for resuming playback of content at a different media device, (Zhang: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dodson in view of Zhang such that transport of content and playback position information from one media device to another when the devices are in close proximity is facilitated, (Zhang: [0008] and [0021]).

Regarding Claim 62, the combined teaching of Dodson and Zhang discloses the system of claim 61, wherein the control circuitry is further configured to: 
determine whether at least one of the plurality of timestamps associated with the respective media device matches with at least other of the plurality of timestamps associated with the other respective media device (Dodson: Fig. 3A and [0033], where client device platform numbers 2 – 4 have the same playback progress of two minutes).

Regarding Claim 63, the combined teaching of Dodson and Zhang discloses the system of claim 62, wherein the control circuitry is further configured to: 
in response to determining a match between the at least one of the plurality of timestamps and the at least other of the plurality of timestamps, identify a segment of the content corresponding to the matched timestamp (Dodson: Fig. 3A and [0033], where client device platform numbers 2 – 4 have the same playback progress of two minutes; [0026], where frames of the media title that are presently being displayed by each of the client device platforms are compared to determining if client device platforms are at the same time or frame in the media title as the other client device platforms); and 
resume the content at the identified segment (Dodson: [0047], where once client device is at the mean playback point, the client device platform reverts back to the standard playback mode; Zhang: [0008], where a current playback or resume point is identified and playback of the content is initiated from the identified position).

Regarding Claim 64, the combined teaching of Dodson and Zhang discloses the system of claim 62, wherein the control circuitry is further configured to: 
in response to determining that there is no match between the at least one of the plurality of timestamps and the at least other of the plurality of timestamps, calculate a difference between the at least one of the plurality of timestamps and the at least other of the plurality of timestamps (Dodson: Fig. 3D and [0045], where none of the client device platforms have the same playback progress and a mean playback progress of the group is calculated; [0046], where a difference between each client device platform’s current playback progress point is determined).

Regarding Claim 65, the combined teaching of Dodson and Zhang discloses the system of claim 64, wherein the control circuitry is further configured to: 
in response to determining that the difference is less than a threshold, identify a segment of the content corresponding to the at least one of the plurality of timestamps and the at least other of the plurality of timestamps (Dodson: Fig. 3D and [0046], where if a difference is negative, i.e. below a threshold of zero, the device is behind the mean playback progress and the synchronizer may adjust the playback progress of each client device platform.  For example, client device platforms 3 and 4 are adjusted to fast playback mode until they reach the mean playback progress point); and 
resuming the content at the identified segment (Dodson: [0047], where once client device is at the mean playback point, the client device platform reverts back to the standard playback mode; Zhang: [0008], where a current playback or resume point is identified and playback of the content is initiated from the identified position).


Regarding Claim 67, the combined teaching of Dodson and Zhang discloses the system of claim 61, wherein the control circuitry is further configured to: 
periodically broadcast the request from each of the plurality of media devices (Dodson: Fig. 2 and [0022], where playback of a media title is initiated which may aid in maintaining the synchronization of the playback progress between the plurality of client device platforms).

Regarding Claim 68, the combined teaching of Dodson and Zhang discloses the system of claim 61, wherein the control circuitry is further configured to: 
store the progress point information associated with each of the plurality of media devices (Zhang: [0009], where information identifying the current playback position may be stored at a wireless device; [0033], where the content and playback position information may be stored).

Regarding Claim 70, the combined teaching of Dodson and Zhang discloses the system of claim 61, wherein the progress point information comprises a content provider associated with the content (Zhang: [0009], where information identifying a piece of content and a current  playback position is transmitted; [0020], where the content information may include URL or other content source identifier).



Claims 56 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson in view of Zhang as applied to claims 51 and 61 above, and further in view of Cook, US Pub. 2015/0245081 A1 (hereinafter Cook).

Regarding Claim 56, the combined teaching of Dodson and Zhang discloses the method of claim 51.  But Dodson and Zhang fail to explicitly disclose, wherein detecting that each of the plurality of media devices is within a predefined proximity of the first media device comprises: retrieving a first location data associated with the first media device, wherein the first location data includes geographical information and time information; retrieving a location data associated with each of the plurality of media devices, wherein the location data includes geographical information and time information; and correlating the first location data with respective location data.
Cook from a similar endeavor teaches retrieving a first location data associated with the first media device, wherein the first location data includes geographical information and time information (Cook: [0003], where location of a first device is tracked such that when a first device enters a predetermined proximity to a second device, it is noted; [0004], where progress point for a first device is determined); 
retrieving a location data associated with each of the plurality of media devices, wherein the location data includes geographical information and time information (Cook: Fig. 5A and [0101], where location of user device is tracked; [0033], where a current progress point of the media asset on the second device is determined and refers to the location along the play length of the media asset, e.g. a minute mark); and 
correlating the first location data with respective location data (Cook: [0029], where predetermined proximity to the user device may refer to another area which may be associated with geographical boundaries and/or distances.  Predetermined proximity may refer to a finite measurement of distance from a user device).
Although recent advances have allowed users to access media on mobile devices, many users prefer to access content at a single location, such as home, which presents problems due to scheduling, (Cook: [0001]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dodson and Zhang in view of Cook such that the system may identify when a user enters the proximity of another user currently viewing a media asset and determine the progress point in the media asset that the user is currently viewing, (Cook: [0003]).  This helps to minimize disruptions while consuming content in a group.

Regarding Claim 66, the combined teaching of Dodson and Zhang discloses the system of claim 61.  But Dodson and Zhang fail to explicitly disclose, wherein to detect that each of the plurality of media devices is within a predefined proximity of the first media device, the control circuitry is configured to: retrieve a first location data associated with the first media device, wherein the first location data includes geographical information and time information; retrieve a location data associated with each of the plurality of media devices, wherein the location data includes geographical information and time information; and correlate the first location data with respective location data.
Cook from a similar endeavor teaches retrieve a first location data associated with the first media device, wherein the first location data includes geographical information and time information (Cook: [0003], where location of a first device is tracked such that when a first device enters a predetermined proximity to a second device, it is noted; [0004], where progress point for a first device is determined); 
retrieve a location data associated with each of the plurality of media devices, wherein the location data includes geographical information and time information (Cook: Fig. 5A and [0101], where location of user device is tracked; [0033], where a current progress point of the media asset on the second device is determined and refers to the location along the play length of the media asset, e.g. a minute mark); and 
correlate the first location data with respective location data (Cook: [0029], where predetermined proximity to the user device may refer to another area which may be associated with geographical boundaries and/or distances.  Predetermined proximity may refer to a finite measurement of distance from a user device).
Although recent advances have allowed users to access media on mobile devices, many users prefer to access content at a single location, such as home, which presents problems due to scheduling, (Cook: [0001]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dodson and Zhang in view of Cook such that the system may identify when a user enters the proximity of another user currently viewing a media asset and determine the progress point in the media asset that the user is currently viewing, (Cook: [0003]).  This helps to minimize disruptions while consuming content in a group.



Claims 59 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson in view of Zhang as applied to claims 51 and 61 above, and further in view of Roveta et al., US Pub. 2014/0125703 A1 (hereinafter Roveta),

Regarding Claim 59, the combined teaching of Dodson and Zhang disclose the method of claim 58.  But Dodson and Zhang fail to explicitly disclose, further comprising: determining whether the progress point information is outdated based on a time that the progress point information was generated; and in response to determining that the progress point is outdated, excluding the progress point information from being stored.
	Roveta from a similar endeavor teaches determining whether the progress point information is outdated based on a time that the progress point information was generated (Roveta: [0075], where an expiration event may correspond to a playback position at which media player should stop displaying an overlay content element, i.e. the overlay content has expired); and 
in response to determining that the progress point is outdated, excluding the progress point information from being stored (Roveta: [0077], where if it is determined that the triggering event represents an expiration event, the expired overlay is removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dodson and Zhang in view of Roveta such that playback position  in the content can help identify expiration events, (Roveta: [0074]).  The helps improve the experience when providing video content to devices within a network, (Roveta: [0003]).

Regarding Claim 69, the combined teaching of Dodson and Zhang disclose the system of claim 68.  But Dodson and Zhang fail to explicitly disclose, further comprising: determine whether the progress point information is outdated based on a time that the progress point information was generated; and in response to determining that the progress point is outdated, exclude the progress point information from being stored.
	Roveta from a similar endeavor teaches determine whether the progress point information is outdated based on a time that the progress point information was generated (Roveta: [0075], where an expiration event may correspond to a playback position at which media player should stop displaying an overlay content element, i.e. the overlay content has expired); and 
in response to determining that the progress point is outdated, exclude the progress point information from being stored (Roveta: [0077], where if it is determined that the triggering event represents an expiration event, the expired overlay is removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dodson and Zhang in view of Roveta such that playback position  in the content can help identify expiration events, (Roveta: [0074]).  The helps improve the experience when providing video content to devices within a network, (Roveta: [0003]).

	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lewis et al., US Pub. 2021/0026518 A1 disclose resuming outputting content on a second device based on a place marker of when the user stopped watching the content on a first device, ([0036]).
Bates, US 2020/0194004 A1 discloses a playback device automatically detecting when a user is within a proximity of a group of playback devices, ([0078]).
Alsina et al., US Pub. 2014/0282755 A1 disclose pausing and resuming playback of a media item across a group of devices that belong to a user, (Abstract).
Waterman et al., US 2019/0052926 A1 disclose identifying the playback position in content based on when users left the room, ([0028]).
Sanders, WO 2017/151545 A1 discloses synchronizing media asset playback on multiple devices, (Abstract).
Reynolds, US Patent 9386352 B2 discloses indicating a current play position associated with a pause point in a media asset, (col. 19 line 66 through col. 20 line 13).
Sanders, GB 2549589 A discloses synchronizing media asset playback on multiple devices, (Abstract).
K. Ok, D. Kwon, H. Kim, H. Je, T. Kim and H. Ju, "A synchronized playback method with dynamic buffering time awareness for media streaming," 2015 International Conference on Information Networking (ICOIN), 2015, pp. 381-385, doi: 10.1109/ICOIN.2015.7057919 disclose synchronized playback using current time and playback position, (Abstract).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421